Citation Nr: 1224938	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  97-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, characterized as schizophrenia.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973.

This matter came to the Board of Veterans' Appeals (Board) from a June 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a psychiatric disability.  The Veteran perfected a timely appeal.

In a November 2004 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection, and remanded the claim for further development.  In a December 2006 decision, the Board denied entitlement to service connection for an acquired psychiatric disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2008 Joint Motion for Remand (JMR) and Court Order, the Board decision was vacated and remanded.  This matter was remanded by the Board in April 2009.

The appeal is REMANDED to the VA San Juan RO.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2011).

In the April 2009 Board Remand, it was noted that the Veteran had indicated that he was hospitalized prior to his service discharge in 1973 at the Fort Jackson Army Hospital in South Carolina.  It was instructed that the Veteran's hospital clinical records dated in October, November, or December 1973 at the Fort Jackson Army Hospital in South Carolina should be requested.  

Personnel Information Exchange System (PIES) responses dated in November 2010 and January 2011 reflect that clinical records from Fort Jackson were requested from October 1, 1974 to December 31, 1974, and that searches of Fort Jackson for 1974 were conducted but no records were located.   

Remand is necessary to request records from Fort Jackson Army Hospital for the periods October 1, 1973 to December 31, 1973.  

In April 2010, the Veteran's attorney sent via facsimile correspondence to the San Juan RO, and the fax cover page reflects that ten (10) pages were included.  In the correspondence, the Veteran's attorney refers to a four (4) page March 2010 psychiatric evaluation and four (4) pages of service personnel records.  The March 2010 psychiatric evaluation is not contained within the documents received, and only three (3) pages of service personnel records were received.  The March 2010 psychiatric evaluation and the four (4) pages of service personnel records should be requested and associated with the claims folder. 

In June 2012, the Veteran's attorney submitted a June 2012 Psychological Assessment Report from Luis Cortes Ruiz, psychologist, and an undated mental health report from Michael L. Cesta, M.D., F.A.C.P.  Such medical evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and should be considered on readjudication of the claim.  

In June 2011, a VA examiner conducted a review of the claims folder to determine the etiology of the Veteran's psychiatric disability.  As detailed, the March 2010 evaluation and one (1) service personnel record was not of record at the time of the VA review.  Moreover, as discussed, two additional mental evaluations have been associated with the claims folder.  Thus, the Board finds that the June 2011 VA examiner should conduct a review of this additional evidence and provide an addendum opinion as to the etiology of the Veteran's psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the appropriate repository the Veteran's hospital clinical records dated from October 1, 1973, to December 1, 1973, from the Fort Jackson Army Hospital in South Carolina.  Send a copy of the Veteran's separation document with the request.  Associate all records and/or responses received with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.  

2.  Contact the Veteran and his attorney and request that the March 2010 psychiatric evaluation and the four (4) pages of service personnel records be submitted for association with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.  

3.  AFTER completion of the above development, request that the June 2011 VA examiner (if available, otherwise another psychiatric reviewer) conduct another review of the claims folder, to include the March 2010 psychiatric evaluation, June 2012 Psychological Assessment Report from Dr. Ruiz, mental health report from Dr. Cesta, and service personnel records, and provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any psychiatric disability present either had its onset in service, or is otherwise related to service - to specifically include the in-service hospitalization, as reported by the Veteran.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

4.  After completion of the above, the RO should readjudicate entitlement to service connection for an acquired psychiatric disability, characterized as schizophrenia.  Such readjudication should also include consideration of the evidence received subsequent to the July 2011 supplemental statement of the case, to include the mental health evaluations submitted by the Veteran's attorney in June 2012, and any other submissions of the Veteran and his attorney.  If the benefit sought is not granted in full, the Veteran and his attorney should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



